Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Antonio Ha on April 8, 2021.

The application has been amended as follows: 

[Claim 2] (Currently Amended) 
A hollow fiber diffuser module for shortcut nitrogen removal using nitrite bacteria and anaerobic ammonium oxidation (ANAMMOX) bacteria, the hollow fiber diffuser module positioned in a reactor, the hollow diffuser module comprising: at least one or more hollow fiber diffusers, wherein

the at least one or more hollow fiber diffusers are spaced apart from each other in a predetermined gap including media including the ANNAMOX bacteria, wherein
the gas includes air, oxygen, and carbon dioxide, wherein an amount of the supplied gas is adjusted to be identical to a sum of an amount needed for supply of oxygen and an amount needed for mixture in the reactor, wherein it is determined whether the amount of the supplied gas except for an amount of oxygen needed for biological reaction is sufficient for mixture in the reactor to thereby reduce the amount of the supplied gas or further inject carbon dioxide, and wherein when the amount of oxygen included in the supplied gas is insufficient for the amount of oxygen needed for biological reaction, more oxygen is injected.
 [Claim 7] (Currently Amended)
A shortcut nitrogen remover for shortcut nitrogen removal using nitrite bacteria and ANAMMOX bacteria, comprising:
a measuring unit measuring, at least, a flux of wastewater introduced and a concentration of ammonium nitrogen;
a reactor removing nitrogen from the introduced wastewater;

  	an air supplier supplying gas to the plurality of hollow fiber diffuser modules, 
  	the gas including air, oxygen, and carbon dioxide; and a controller controlling of the supply of the gas, wherein the shortcut nitrogen remover adjusts an amount of the supplied gas to be identical to a sum of an amount needed for supply of oxygen and an amount needed for mixture in the reactor, wherein the shortcut nitrogen remover determines whether the amount of the supplied gas except for an amount of oxygen needed for biological reaction is sufficient for mixture in the reactor to thereby reduce the amount of the supplied gas or further inject carbon dioxide, and wherein when the amount of oxygen included in the supplied gas is insufficient for the amount of oxygen needed for biological reaction, the shortcut nitrogen remover injects more oxygen.
[Claim 15] (Currently Amended)
A method for shortcut nitrogen removal, the method comprising:
supplying a gas including air, oxygen, and carbon dioxide to a plurality of fiber diffusers; measuring, at least, a flux of wastewater and a concentration of ammoniacal nitrogen; calculating an amount of the gas needed for biological reaction and an amount of the gas needed for mixture in a reactor;
adjusting the amount of the gas based on the calculated amount, to be identical to a sum of the amount needed for biological reaction and the amount needed for mixture in the reactor;
dioxide; and
when the amount of oxygen included in the supplied gas is insufficient for the amount of oxygen needed for biological reaction, injecting more oxygen.
Claim 6 was amended by examiner’s amendment in the previous notice of allowance and is shown here for convenience:
[Claim 6] (Currently Amended)
The hollow fiber diffuser module of claim 2, wherein 
the hollow fiber diffuser module is positioned in [[a]]the reactor for a shortcut nitrogen removal process, and wherein the supplied gas includes a mixture of oxygen necessary for the shortcut nitrogen removal process and a gas necessary for mixture in the reactor. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for the reasons previously provided by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/08/21